DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on November 8, 2021.
Claims 2-4, 10 and 12 have been cancelled.
Claims 21-29 have been added.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim, which is claim 17.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fry (US 10,266,239).
Fry discloses the same fin for a water sports board as claimed, as shown in Figures 1-5, which is comprised of a fin body, defined as Part #1, that is connectable to a water sports board with an insert portion, defined as Part #4, and further includes a connector section in the form of a cylinder that defines a cavity and an aperture, defined as Part #5, that extends lengthwise through said fin and is open from a front portion or edge to a rear portion or edge of said fin, as shown in Figure 2, and an insert accessory in the form of an electric motor, defined as Part #6, and a propeller, defined as Part #7, which removably fits within said connector section of said fin, as shown in Figure 2.  Said insert accessory is further comprised of a connection portion that surrounds said propeller, as shown in Figure 2, and fits within said aperture of said connector section, where said connection portion at least partially fills said aperture of said connector section, as shown in Figure 3.  Said insert accessory is also comprised of an accessory portion or motor, defined as Part #6, that extends away from said connector section at said front portion or edge of said fin body, as shown in Figure 2.

Allowable Subject Matter
Claims 1, 5-9, 11, 13-17 and 22-29 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




November 12, 2021


/LARS A OLSON/Primary Examiner, Art Unit 3617